PONDER, Justice.
This case was consolidated in the lower court with the case of Blanchard v. Norman-Breaux Lumber ' Company, Inc., 220 La. 633, 57 So.2d 211, for the purpose of trial and to be tried as one case with separate judgments to be rendered. It was agreed by stipulation that the cases should be consolidated until terminated because the same issues were presented in both cases. Having arrived at the conclusion that the defendant did not act in moral bad faith in removing the timber but had acted in legal bad faith, it is necessary to amend the judgment to conform thereto.
The damages are computed as follows, viz.: 42,585 board feet of cypress at $104.84 per thousand, $4,464.61; 64,489 board feet of túpelo gum at $76.17 per thousand, $4,912.13; manufactured value being $9,376.74. Deducting from this amount the cost of manufacturing at $44.50 per thousand, the sum of $4,461.15, leaves a balance of $4,915.59, as the estimated damages.
For the reasons assigned, the judgment is amended so as to reduce the amount of damages awarded to the plaintiff to $4,915.-59, and, as thus amended, the judgment is affirmed. Cost of this appeal to be paid by the appellee.